 

Exhibit 10.71

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of September 30, 2010 (this
“Amendment”), is entered into among MEMC ELECTRONIC MATERIALS, INC., a Delaware
corporation (the “Borrower”), the Lenders identified on the signature pages
hereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 23, 2009 (as previously amended by
that certain First Amendment to Credit Agreement dated as of June 29, 2010, as
amended hereby and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Lenders party hereto have agreed to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Amendment).

2. Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting clause
(c) of the definition of “Consolidated Funded Indebtedness” in its entirety and
replacing it with the following:

(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, but excluding obligations arising under Performance Letters of
Credit that constitute Letters of Credit

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Liquidity Amount” in its entirety and replacing it with the
following:

“Liquidity Amount” means, as of any date of measurement thereof, the aggregate
amount (measured at the market value thereof on such date in Dollars, using the
applicable Spot Rate on such date with respect to any amounts valued in a
currency other than Dollars) of all Liquid Investments on such date, but
excluding therefrom any Liquid Investment that is restricted from payment to the
Administrative Agent or any Person in satisfaction of the Obligations in any
manner or is otherwise not readily available to the Borrower in cash; provided
that the Liquidity Amount shall be increased through March 31, 2011 by the
amount by which the Aggregate Commitments exceed the Outstanding Amount of Loans
and L/C Obligations on such date.

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Non-Recourse Project Indebtedness” in its entirety and replacing
it with the following:

“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary in the nature of a capital lease or secured loan and with respect to
which the creditor has no recourse (including by virtue of a Lien, Guarantee or
otherwise) to the Borrower or any Subsidiary other than (a) recourse to the
Non-Recourse Subsidiary that is the obligor thereof and any Non-Recourse
Subsidiary that is the sole owner of such obligor and (b) recourse to the
Borrower or any Subsidiary in respect of Specified Surety Bonds.

 

1



--------------------------------------------------------------------------------

 

(d) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in its proper alphabetical order:

“Performance Guaranties” means (a) Performance Letters of Credit that do not
constitute Letters of Credit and (b) Specified Surety Bonds.

“Performance Guaranty Limit” means $100,000,000.

“Specified Joint Venture” means that certain Person that is a contemplated joint
venture described in the Specified Joint Venture Letter, in which (and so long
as) the Borrower or a Subsidiary owns no more than 50% of the Equity Interests
therein and neither the Borrower nor any Subsidiary is obligated, directly or as
part of a Guarantee, for any Indebtedness of such Person.

“Specified Joint Venture Letter” means that certain letter from the Borrower to
the Administrative Agent and the Lenders dated as of September 30, 2010 with
respect to the Specified Joint Venture.

“Specified Surety Bonds” means surety bonds issued for the account of the
Borrower or one or more of its Subsidiaries, including, without limitation, one
or more Non-Recourse Subsidiaries, in support of warranty claims with respect to
solar panels or other related equipment financed by Non-Recourse Project
Indebtedness which may be paid by the Borrower or one or more of its
Subsidiaries in the event that the manufacturer of such solar panels or other
related equipment fails to honor any such warranty claims; provided that the
aggregate amount at any time outstanding of all such surety bonds described
above, when added to all other Performance Guaranties, does not exceed the
Performance Guaranty Limit. The amount of any Specified Surety Bond shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Specified
Surety Bond is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

(e) Section 7.02 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (k), (ii) replacing the “.” at the end of clause
(l) with “; and”, and (iii) adding a new clause (m) to read as follows:

(m) Investments in an aggregate amount at any time outstanding not to exceed
$200,000,000 in the Specified Joint Venture, but only so long as no Indebtedness
of the Specified Joint Venture is recourse in any way to the Borrower or any of
its Subsidiaries.

(f) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting
clause (c)(i) in its entirety and replacing it with the following ,
(ii) deleting the text “and” at the end of clause (h), (iii) replacing the “.”
at the end of clause (i) with “;” and (iv) adding new clauses (j) and (k) to
read as follows:

(c) …(i) the aggregate outstanding amount of Indebtedness (other than Specified
Surety Bonds) of a Subsidiary that is not a Loan Party that is Guaranteed by the
Borrower or any other Loan Party shall not exceed $20,000,000 at any time…

(j) Indebtedness in the form of unsecured Performance Letters of Credit that do
not constitute Letters of Credit in an aggregate amount at any time outstanding,
when added to all other Performance Guaranties, not to exceed Performance
Guaranty Limit; and

(j) Guarantees and other Indebtedness in respect of Specified Surety Bonds.

 

2



--------------------------------------------------------------------------------

 

3. Conditions to Effectiveness. This Amendment shall be effective as of the date
hereof upon satisfaction of each of the following conditions:

(a) Executed Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.

(b) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
(or its applicable affiliate), all fees and expenses required to be paid on or
before the date hereof in connection with this Amendment, in accordance with
Section 10.04 of the Credit Agreement or any other Loan Document.

4. Loan Documents. Each Loan Party acknowledges and consents to the terms set
forth herein and agrees that (a) both this Amendment and the Specified Joint
Venture Letter constitute Loan Documents (and each use of the term “Loan
Document” as used herein shall include this Amendment and the Specified Joint
Venture Letter), and (b) this Amendment does not impair, reduce or limit any of
its obligations under the Loan Documents (as amended hereby).

5. Authority/Enforceability. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c) No consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required in connection with the execution,
delivery or performance by such Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

6. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification of or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among any Loan
Party, on the one hand, and the Administrative Agent or any other Lender, on the
other hand. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

7. Representations and Warranties/No Default. By their execution hereof:

(a) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof (except to the
extent that (i) any such representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect, in which case such
representation or warranty is true and correct in all respects as of the date
hereof or (ii) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.

 

3



--------------------------------------------------------------------------------

 

(b) Each Loan Party hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:

(i) It has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby.

(ii) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the each
Loan Party, and each such document constitutes the legal, valid and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

8. Reaffirmations. Each Loan Party (a) agrees that the transactions contemplated
by this Amendment shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
and each other Loan Document to which it is a party, (b) confirms and reaffirms
its obligations under the Credit Agreement and each other Loan Document to which
it is a party and (c) agrees that the Credit Agreement and each other Loan
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed. In furtherance of the reaffirmations set forth in this
Section 8, each Loan Party hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all Collateral
and all proceeds thereof as security for the Obligations, in each case subject
to any applicable terms and conditions set forth in the Loan Document to which
it is a party.

9. Miscellaneous

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

(b) Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

(c) Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Remainder of page intentionally blank.]

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:   MEMC ELECTRONIC MATERIALS, INC.,   By:  

/s/ Timothy C. Oliver

  Name:   Timothy C. Oliver   Title:   Senior Vice President and Chief Financial
Officer GUARANTORS:   MEMC HOLDINGS CORPORATION   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   MEMC INTERNATIONAL, INC.  
By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   MEMC PASADENA, INC.   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   SUN EDISON LLC   By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer   SUNEDISON CONTRACTING, LLC  
By:  

/s/ Kurt R. Bruenning

  Name:   Kurt R. Bruenning   Title:   Treasurer

 

5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.   By:  

/s/ William S. Rowe

  Name:   William S. Rowe   Title:   Senior Vice President LENDERS:   BANK OF
AMERICA, N.A.   as a Lender and the Swing Line Lender   By:  

/s/ William S. Rowe

  Name:   William S. Rowe   Title:   Senior Vice President   PNC BANK, NATIONAL
ASSOCIATION   By:  

/s/ Thomas S. Sherman

  Name:   Thomas S. Sherman   Title:   SVP   U.S. BANK, NATIONAL ASSOCIATION  
By:  

/s/ Kenneth R. Fieler

  Name:   Kenneth R. Fieler   Title:   Assistant Vice President   DEUTSCHE BANK
AG NEW YORK BRANCH   By:  

/s/ Oliver Schwarz

  Name:   Oliver Schwarz   Title:   Director   By:  

/s/ Stefan Freckmann

  Name:   Stefan Freckmann   Title:   Vice President

 

6



--------------------------------------------------------------------------------

  FIFTH THIRD BANK   By:  

/s/ Robert M. Sander

  Name:   Robert M. Sander   Title:   Vice President   HSBC BANK USA, N.A.   By:
 

/s/ Andrew Bicker

  Name:   Andrew Bicker   Title:   Vice President

 

7